Citation Nr: 1721317	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-50 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left hip disability, to include avascular necrosis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).  

The Board remanded the appeal in July 2013 to schedule the Veteran for a Board videoconference hearing.  A hearing was held before the undersigned Veterans Law Judge in January 2014 and the hearing transcript is of record. 

The Board remanded the appeal again in March 2014 to obtain outstanding VA medical records, identified private treatment records, and to obtain a VA examination to address claimed back and left hip disabilities.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1.  A back disability was noted at service entrance.

2.  The Veteran's back disability was not aggravated in service.

3.  A left hip disability, to include avascular necrosis, was not incurred in service. 

4.  The Veteran did not have chronic symptoms of arthritis in the left hip in service and continuous symptoms after service, and arthritis in the left hip did not manifest to a compensable degree within one year of service separation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.3006, 3.307, 3.309 (2016). 

2.  The criteria for service connection for a left hip disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued February 2009 preadjudicatory notice to the Veteran which met the VCAA notice requirements.  

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes lay statements and testimony, VA and private medical records, and VA examinations and opinions.  The Board finds that the AOJ substantially complied with the March 2014 Board remand directives in obtaining outstanding medical records, a VA examination, and medical opinions.  

The Board finds that May 2015 and February 2016 VA opinions adequately address the Veteran's service connection claims and include adequate rationale for the opinions rendered based on the evidence of record, and the February 2016 opinion discussed relevant findings in service and lay evidence with regard to a history of injury in service.  While the Veteran contends in a May 2017 statement that the VA examination obtained was inadequate and was not suited to his personal injuries, there is no indication that the examination report or opinion are not adequate for VA purposes, and mere disagreement with the result of the examination or opinion is not sufficient grounds for reexamination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met. 38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.   Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304 (b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id.  at (b)(1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306 (2016); Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the United States Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition 
is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2016). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that his current back and hip disabilities are related to a Jeep accident in service.  During March 2014 Board hearing testimony the Veteran described an accident in service when he was pinned by a Jeep when it slid into a ditch.  He indicated that they did not report the accident, but indicated that he had back pain since that time.  He testified that his hip pain began later, around the time he was diagnosed with avascular necrosis in 2006 or 2008.  He contends in a January 2009 statement that his doctors stated that avascular necrosis could be brought on by a major trauma to the hip and contends that his disability could be related to the Jeep accident in service.  The Veteran's wife also submitted a January 2009 statement, stating that she remembered when the Veteran came home after being in a Jeep accident.  She reported that the Veteran had been in and out of pain since that time, and had been to many doctors and chiropractors over the years.  

The Veteran has currently diagnosed lumbar degenerative disc disease, left hip trochanteric bursitis, left hip osteoarthritis, and left hip avascular necrosis.  See private treatment records dated from 2011 to 2014.  

While the Veteran has provided testimony and statements, indicating that he has had back pain present since service, service treatment records show that a low back disability was noted on the Veteran's May 1967 entrance examination.  Therefore, the presumption of soundness is not for application with regard to the Veteran's claimed back disability, and the proper question on appeal is not whether his back disability was incurred in service, but whether the back disability noted at service entrance was aggravated in service.  38 U.S.C.A. §§ 1111, 1153 (West 2015); 38 U.S.C.A. § 3.306 (2016). 

The Board finds that the weight of the evidence shows that the Veteran's back disability was not aggravated in service.  In this case, because a preexisting condition was noted at entrance into service, the correct standard of review is whether it is as likely as not that the condition increased in severity during service, and if not, the analysis stops and the claim is denied.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2016).  

Service treatment records show that the spine stated to be abnormal on physical examination in a May 1967 entrance examination report.  The Veteran reported having back problems at that time, and the physician's summary identified back aches with the use of a back brace.  On a May 1967 Report of Medical History, the Veteran identified a history of recurrent back pain.  The Veteran was seen on one occasion in service, on August 1967, for mid-back pain.  A physical examination of the back was negative and the Veteran was given a bed board.  On a May 1969 separation examination, no back complaints or abnormalities were noted in the spine.  A May 1969 Report of Medical History continued to identify a history of recurrent back pain.  

The Veteran has reported having intermittent back pain since service, with chiropractic treatment shortly after service and the Board finds that his reports are credible.  VA and private treatment records identify treatment for back pain since 2001 with a history of intermittent back pain noted since service. 

During a May 2015 VA examination, the Veteran reported that he had a back condition prior to entering service, but contends that he aggravated his back condition more while in service.  He reported that he was treated with Davron and was returned to full military duties.  A physical examination was completed and the record was reviewed.  The VA examiner opined that it was less likely than not that the Veteran's back disability was aggravated beyond its natural progression in service, reasoning that there were no abnormal findings on examination that day, that decreased forward flexion may be caused by age, and reasoning that the Veteran's exit examination did not mention a back condition or pain that was aggravated beyond its natural progression in service. 

In a February 2016 supplemental medical opinion, the VA examiner specifically addressed the reported Jeep accident in service, but opined that the Veteran did not have a back condition that was at least as likely as not incurred or caused by the Jeep accident in service.  The examiner reasoned that a May 1967 preinduction examination showed that the Veteran had recurrent back pain with the use of a back brace, representing a preexisting, recurrent back condition.  The evaluation for back pain with a notation of a back board in service was also noted; however, the examiner stated that a separation examination indicated that the Veteran had recurrent back pain without the presence of a significant back condition at the time of separation.  The VA examiner acknowledged the Veteran's history of being pinned under a Jeep in an accident in service, but stated that the evidence reviewed did not suggest that the Veteran's current back condition was related to the reported Jeep accident or treatment in service, and there was no evidence suggesting that the Veteran's preexisting back condition was aggravated beyond its natural progression during active military service based on examination and on the evidence reviewed.  

While the Board finds that the Veteran and his wife are competent to report a Jeep accident in service and observed symptoms of intermittent back pain since service, and there is no indication that these reports are not credible, the Board finds that the weight of the evidence does not show that such injury and symptoms represented "aggravation in service" as contrasted with a temporary worsening of symptoms.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992).  The Board finds that the May 2015 and February 2016 VA opinions provide probative evidence showing no aggravation or increase in disability in service, based on the evidence of record, and the Board finds that the VA examiner's findings are consistent with findings shown on a May 1969 separation examination report.  In providing the February 2016 opinion, the VA examiner did specifically consider and discuss the Veteran's Jeep accident in service as well as treatment for the back in service in August 1967.  The Board finds, therefore, that the opinion provided was based on a fully accurate medical history.  Accordingly, the Board finds that the opinion is adequate and probative.  The weight of the evidence shows that a preexisting back condition was not aggravated in service.  For these reasons, the Board finds that service connection is not warranted for the Veteran's back disability.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107 (b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

The Veteran contends that his left hip disability was incurred in service, and has reported that he injured his hip during a Jeep accident in service.  Again, the Board finds that the Veteran is credible in identifying a Jeep accident in service, in which he reported that he was pinned under a Jeep.  Service treatment records, however, show no treatment was required for the claimed hip injury.  There are no complaints related to the left hip shown in service treatment records or at the time of service separation, nor has the Veteran identified continuous left hip symptoms present since service separation.  Instead, he testified in March 2014 that his hip pain began later, around the time he was diagnosed with avascular necrosis.  Medical evidence of shows that the Veteran was seen for left hip pain and left greater trochanteric bursitis in September 2004 and was diagnosed with left femoral head avascular necrosis via a December 2004 MRI, many years after service separation.  February 2006 x-rays showed minimal degenerative changes in the hip consistent with avascular necrosis.  Accordingly, the Board finds that symptoms of a left hip arthritis were not chronic in service or continuous since service separation and arthritis of the left hip is not shown to have manifested in service or within one year of service separation.

The weight of the evidence does not establish a nexus between currently diagnosed left hip trochanteric bursitis, osteoarthritis, and avascular necrosis and the identified in-service injury to the hip.  As previously noted, service treatment records do not reflect any treatment or diagnosis relating to the left hip, and a left hip disability was not diagnosed until 2004, decades after service separation.   The weight of the evidence does not relate a currently diagnosed left hip disability to service.  A February 2016 VA examiner opined that the Veteran's left hip disability was less likely than not incurred in or caused by a Jeep accident in service.  The examiner acknowledged the Veteran's reported history of being pinned under a Jeep in 1968 as well as his wife's statement with regard to the accident.  The examiner reasoned, however, that a separation examination report dated in May 1969 did not suggest a significant left hip condition at the time of separation and noted that the Veteran's medical records from discharge until 2004 were not supportive for the chronicity of a left hip condition.  The Veteran was diagnosed with avascular necrosis of the left hip in 2004, years after discharge, and the chronicity of a left hip condition existed since then with the necessity of steroid injections for bursitis.  The Board finds that the February 2016 VA opinion with regard to the left hip is probative as it was based on a review of the record, and is based on an accurate factual background.  

The evidence of record does not otherwise relate a current left hip disability, to include avascular necrosis, bursitis, and arthritis of the left hip to an injury in service.  In a December 2014 statement, the Veteran reported that his doctors have stated that avascular necrosis can be brought on by a major trauma to the hip or large doses of steroids, which he has never used.  He reported that a VA doctor with whom he spoke also said that being pinned under the Jeep could have been the cause of trauma to his left hip.  The Veteran reported that he did not have any broken bones or falls to which this could have been attributed.  In May 2017, the Veteran submitted internet information on avascular necrosis identifying risk factors which included heavy alcohol use, injury, steroid use, or a preexisting condition such as cancer, blood disorders, HIV, systemic lupus erythematosus, gout, rheumatoid arthritis, lupus, osteoarthritis, osteoporosis, Carsson disease, and Gaucher's disease.  

While the Veteran essentially contends that he has been told by his doctors that avascular necrosis could be related to a trauma, such has his Jeep accident in service, those opinions are not of record, and the Board finds that such opinions are too speculative to establish service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative.); Dixon v. Derwinski, 3 Vet. App. 261 (1992) (a claim must be accompanied by evidence that suggests more than a purely speculative basis for granting entitlement).  Additionally, internet information submitted by the Veteran, which identifies a variety of risk factors for the development of avascular necrosis cannot be considered as competent evidence which addresses the etiology of the Veteran's disability, and even in identifying various risk factors for the avascular necrosis, does identify causality for such disability.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  For these reasons, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a left hip disability.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107 (b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a back disability is denied.

Service connection for a left hip disability is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


